DETAILED ACTION

This office action is in response to the RCE filed on 11/18/2020. Claims 1, 5-9, 13-16 are pending, of which claims 1, 5-6, 8-9, 13, and 15-16 are amended, and claims 2-3, 10-12 are cancelled by the current amendment. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 
Claims 1, 5-6, 8-9, 13, 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Negoro et al. (US Patent or PG Pub. No. 20060138546, hereinafter ‘546) in view of Williams (US Patent or PG Pub. No. 5585991, hereinafter ‘991). 
Claim 1, ‘546 teaches a protection circuit (e.g., the circuits comprising M31, M40, M41, 14) to protect a regulator (e.g., the circuits comprising 12, 13, M30) from a transient pulse on a connection to a power supply configured to provide power to the regulator (e.g., see [0019][0038]-[0053], Fig. 1-2), comprising: a Field Effect Transistor (FET) (e.g., M31) having a drain terminal that is coupled to a power supply pin at which a predetermined power supply voltage is provided, a source terminal coupled to an input of the regulator, and a gate terminal that is coupled to a ground pin (e.g., see Fig. 1-2), wherein a voltage at the input of the regulator  differs from the power supply voltage substantially only by a voltage drop across the drain terminal and the source terminal of the FET (e.g., see [0019][0038]-[0053], Fig. 1-2); and the FET is configured to turn off when a voltage at the power supply pin is less than a voltage at the ground pin (e.g., [0019][0038]-[0053], Fig. 1-2).
‘546 does not explicitly disclose that a first voltage clamp coupled across  the FET, the first voltage clamp being arranged to limit the voltage between the drain terminal of the FET and the ground pin, wherein the first voltage clamp is coupled to the power supply pin and the ground pin.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the protection circuit to include the first voltage clamp as disclosed in ‘991, because it provides overvoltage protection to the protected circuits (e.g., see Fig. 5, 7, 10).
Claim 5, the combination of ‘546 and ‘991 teaches the limitations of claim 1 as discussed above. ‘546 does not explicitly disclose that wherein the clamp voltage is greater than approximately 60 volts.  ‘991 further discloses that the clamp voltage of D1 is greater than approximately 60 volts (e.g., the break down voltage of D1, see Fig. 5, 7, 10).  ‘991 reads the same obviousness as discussed in claim 1 rejection above.
Claim 6, the combination of ‘546 and ‘991 teaches the limitations of claim 1 as discussed above. ‘546 further discloses that wherein the FET comprises a PMOS device (e.g., M31, see Abstract, [0039], Fig. 1-2).  
Claim 8, the combination of ‘546 and ‘991 teaches the limitations of claim 1 as discussed above. ‘546 further discloses that a second voltage clamp (e.g., the circuits comprising 14, M40, M41) coupled between the gate terminal and the source terminal of 
Claim 9, ‘546 teaches a protection circuit (e.g., the circuits comprising M31, M40, M41, 14) to protect a regulator (e.g., the circuits comprising 12, 13, M30) from a transient pulse on a connection to a power supply configured to provide power to the regulator (e.g., see Abstract, [0019][0038]-[0053], Fig. 1-2), comprising: a Field Effect Transistor (FET) (e.g., M31) having a drain terminal 204a coupled to a power supply pin at which a predetermined power supply voltage is provided, a source terminal 204b configured for coupling to an input of the regulator, and a gate terminal 204c that is coupled to a ground pin (e.g., see Fig. 1-2); and the FET is configured to turn off when a voltage at the power supply pin is less than a voltage at the ground pin (e.g., [0019][0038]-[0053], Fig. 1-2).
‘546 does not explicitly disclose that a first voltage clamp coupled across the FET, the first voltage clamp being arranged to limit the voltage between the drain terminal of the FET and the ground pin, the first voltage clamp being arranged to conduct current caused by the transient away from the FET until a voltage level of the transient falls to a voltage of at least approximately 60 volts; and wherein the first voltage clamp is coupled to the power supply pin and the ground pin.
 ‘991 disclose a overvoltage protection circuit having a Field Effect Transistor (FET) (e.g., 50) having a drain terminal that is coupled to a power supply pin at which a predetermined power supply voltage is provided, a source terminal coupled to an input of the regulator, and a gate terminal that is coupled to a ground pin (e.g., see Fig. 5, 7, 10),and a first voltage clamp coupled across (e.g., D1) the FET, the first voltage clamp 
Claim 13, the combination of ‘546 and ‘991 teaches the limitations of claim 9 as discussed above. ‘546 further discloses that wherein the FET comprises a PMOS device (e.g., M31, see Abstract, [0039], Fig. 1-2).  
Claim 15, the combination of ‘546 and ‘991 teaches the limitations of claim 9 as discussed above. ‘546 further discloses that a second voltage clamp (e.g., the circuits comprising 14, M40, M41) coupled between the gate terminal and the source terminal of the FET, the second voltage clamp including one or more transistors (e.g., M40, M41, see Fig. 1-2).
Claim 16, the combination of ‘546 and ‘991 teaches the limitations of claim 9 as discussed above, except for explicitly disclosing that wherein the voltage clamp is configured to conduct current caused by the transient away from the reverse blocking device until a voltage level of the transient falls to a voltage of at least approximately 100 volts.
However, it has been held that when the general details of a range or measurement of degree are disclosed in the prior art, providing a more precise range in the claims of the invention without explaining the criticality of the range is not sufficient to overcome the prior art. See In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a 
In this case, ‘991 discloses a voltage clamp (e.g., D1) coupled across the reverse blocking device and configured to conduct current caused by the transient voltage (e.g., the excessive input voltage, see Abstract, col. 1 lines 51-67, Claim 1) spike away from the reverse blocking device until a voltage level of the transient falls to a predetermined overvoltage threshold voltage level of D1 to provide overvoltage protect the protected (e.g., the threshold/break down voltage of D1, see Fig. 5, 7, 10).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the protection circuit to include an optimal overvoltage and/or overcurrent threshold voltage level being greater than approximately 100 volts to provide overvoltage protect to the protected circuits. Doing so would require only routine skill in the art. 
Claims 7 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Negoro et al. (US Patent or PG Pub. No. 20060138546, hereinafter ‘546) in view of Williams (US Patent or PG Pub. No. 5585991, hereinafter ‘991), further in view of Dwyer (NPL_AN296066, hereinafter Dwyer).
Claims 7 and 14, the combination of ‘546 and ‘991 discloses the claimed invention as discussed in claims 6 and 13 rejection above except for explicitly disclose that wherein the PMOS device is an SG8 device.  

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of ‘919 to include PMOS device in an SG8 package, because it has small package size and can operate under high temperature (e.g., see page 3).
Response to Argument
Applicant's arguments filed on 11/18/2020 have been fully considered but are moot in view of the new ground of rejections necessitated by Applicant's current amendment.
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/Primary Examiner, Art Unit 2838